Citation Nr: 1543512	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a right ankle sprain.

2. Entitlement to service connection for headaches.  

3. Entitlement to service connection for left hip sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, from November 1990 to July 1991, from December 1995 to June 1996, and from February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and July 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

In February 2013, the Board remanded the issue of service connection for left hip sciatica.  However, as is explained below, further development remains necessary.  

The issues of entitlement to service connection for left hip sciatica and residuals of a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's migraine headaches are related to his service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Although the Veteran's representative in an August 2015 brief noted that a June 2015 VA examination listed in the June 2015 Supplemental Statement of the Case (SSOC) is not of record, the June 2015 SSOC referenced a June 2015 VA opinion regarding the headache disability that has been associated with VBMS.  Furthermore, in view of the favorable decision to grant service connection for migraine headaches, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Considering the claim for service connection for headaches in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, the evidence shows that the Veteran has migraine headaches.   See, June 2011 VA treatment record and September 2012 VA examination report.  Second, his service treatment records show that in July 2013 he was in a Humvee during a rocket-propelled grenade attack (RPG).  He was diagnosed with tinnitus status post noise exposure and a minor shrapnel wound on the left posterior thigh.  Inservice audiology records in January 2004 show that the Veteran was exposed to an improvised explosive device (IED) on the left side.  Third, while the Veteran did not report experiencing headaches on his post deployment examination in December 2003, on his PTSD examination in May 2009 he reported having headaches almost every day since his service in Iraq.  A February 2010 VA treatment record shows that the Veteran has had headaches since 2004.  His statements are competent, credible, and probative regarding the continuous headaches he experienced since service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Moreover, on a VA neurology consultation in July 2010, a VA doctor noted that during service in Iraq the Veteran was involved in an IED explosion and that during service he was exposed to an episode where there was an explosion and a metal item hit him between the eyes.  Since these episodes, the Veteran has experienced daily headaches.  The examiner opined that it is very likely that his posttraumatic migraine headaches are related to the IED explosions in service.  The Board finds this opinion to be significantly probative as it was based on principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's migraine headaches in proffering this opinion.  To the extent that the VA examiner indicated that the Veteran's headaches may be made worse by his sleep apnea and sleep disruption due to his work schedule, as it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Lastly, the Board notes that there are two unfavorable opinions of record.  On VA examination in September 2012, the examiner opined that the Veteran's headaches were less likely than not incurred in or cause by service, as his records were negative for complaints of headaches.  The examiner concluded that the Veteran's headaches are a result of his current daily environment.  As this examiner  did not address the Veteran's complaints of continuous headaches since service, the opinion is of limited probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

As for the second unfavorable opinion, in June 2015 a VA examiner noted that there was no evidence of headaches in the service treatment records following the IED explosion in 2004 and that the onset was reported in 2008.  He cited to medical literature showing that posttraumatic headaches can resolve in less than 90 days and opined that the current headaches are most likely related to occasional tension-type headaches that are unrelated to military service.  However, the examiner's rationale is based on an inaccurate premise as he indicated that the onset of the headaches was in 2008 and that his opinion was uncontroverted by the evidence of record.  As discussed above, the Veteran reported experiencing headaches since service, and in July 2010 a VA doctor provided a positive nexus opinion.  Thus the June 2015 VA examiner's opinion is of limited probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value.).  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current migraine headaches.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for migraine headaches is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.  


REMAND

The Veteran previously had a paper file, which appears in part to have been transferred to VBMS and Virtual VA.  The current claims file consists of a temporary paper folder and records that are part of Virtual VA and VBMS.  As for the service connection claim for left hip sciatica, most of the procedural and medical records are not associated with the current file.  For example, absent from the file now are the August 2009 Statement of the Case, September 2009 Form 9 Appeal, February 2013 Board remand, and March 2013 VA examination report (which was listed on the March 2013 SSOC).  Further, the service treatment records that are part of the temporary paper file are copies of the original records.  Thus a remand is necessary for the AOJ to associate with the current file all records pertaining to the service connection claim for left hip sciatica.

As for the service connection claim for residuals of a right ankle sprain, the Veteran contends that contrary to VA's report that he did not attend his scheduled VA examination, he in fact attended the examination on May 24, 2012.  As proof of his attendance the Veteran submitted a copy of his travel voucher and requested that his examination report be obtained.  An attempt needs to be made to associate a copy of this examination report with the file.  

Lastly, in January 2011 the Veteran submitted written authorization to obtain private treatment records for left hip sciatica from Dr. S.P. from September 2009 to February 2011.  That same month he also stated that during service he received treatment from a private doctor, Dr. N.B., for left hip sciatica.  These records do not appear to be in the file, and, on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all records that were previously part of paper file pertaining to the service connection claim for left hip sciatica and any additional outstanding procedural and medical records, to include service treatment records and the March 2013 VA examination report.  Associate with the current file the May 2012 VA examination report pertaining to the right ankle.  
2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include private treatment records for left hip sciatica from Dr. S.P. from September 2009 to February 2011 and private medical records from Dr. N.B. pertaining to his left hip sciatica.  See January 2011 authorization and statement from the Veteran.  

3.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4.  When the development requested has been completed, the AOJ should readjudicate the issues of entitlement to service connection for left hip sciatica and for residuals of a right ankle strain.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  

He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


